NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Non-elected without traverse claims 5-12 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicants amended the claims to recite the following:
the controller is configured to control the first pre-treatment nozzle and the second pre-treatment nozzle so that an amount of the pre-treatment liquid supplied to the first substrate is different from an amount of the pre-treatment liquid supplied to the second substrate, 
the controller is configured to control the air-flow supply units so that a speed of the downward air flow formed in the first space when the coating solution is supplied to the first substrate and a speed of the downward air flow formed in the second space when the coating solution is supplied to the second substrate are different, 
the speed of the downward air flow formed in the first space is determined by the amount of the pre-treatment liquid supplied to the first substrate, 
the speed of the downward air flow formed in the second space is determined by the amount of the pre-treatment liquid supplied to the second substrate, 
wherein the controller is configured to control the speed of the downward air flow to be decreased with an increase in the amount of pre-treatment liquid dispensed, and 
the controller is configured to control the speed of the downward air flow to be increased with a decrease in the amount of pre-treatment liquid dispensed.
The amendment has obviated the rejections made in the previous Office action.
The prior at cited and applied in the previous Office actions is still considered to be the closest prior art with respect to the claims.
The following documents are made of the record to show the state of the art with respect to apparatuses for forming a liquid film on the substrate: US 2019/0115231.
The prior art taken alone or in the combination fails to teach or fairly suggest an apparatus as claimed. Specifically, the prior art fails to teach or fairly suggest the controller configured as claimed together with every other limitation recited by the independent claim 1. Claims 1-4 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711